DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2018/0323170; hereinafter Kim).
Regarding claim 1, Kim discloses a semiconductor package comprising:
a substrate 910 (fig. 9A) having a first surface (e.g. a bottom surface) and a second surface (e.g. a top surface) opposite to the first surface;
a semiconductor die 920 or 9202 (fig. 9A) coupled to the second surface of the substrate 910 (fig. 9A);
a molding 940-950 (e.g. the molding of the package 900 comprises the same material in fig. 9A) encapsulating the semiconductor die and a majority of the substrate 910, the molding covering a first portion of the first surface, a second portion of the first surface (labeled fig. 9A) being exposed through the molding such that the substrate 910 is configured to function as a heat sink (e.g. the semiconductor die 920 or 9202 is locating above the substrate; therefore, the substrate is configured to function as the heat sink).

    PNG
    media_image1.png
    428
    879
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses a metal trace 9122 (labeled fig. 9A) coupled to the second portion of the first surface (labeled fig. 9A) of the substrate, at least a portion of the metal trace being exposed through the molding 940-950 (fig. 9A).
Regarding claim 3, Kim discloses wherein the substrate 910 is a dielectric substrate (fig. 9A, ¶0088), the dielectric substrate including a conductive via (labeled fig. 9A) includes a via (fig. 9A) extending between the first surface and the second surface (fig. 9A). 
Regarding claim 5, Kim discloses that the semiconductor die is a first semiconductor die 9202, the semiconductor package further comprising: a second semiconductor die 920 coupled to the second surface of the substrate 910 (fig. 9A).
	Regarding claim 6, Kim discloses the package further comprising: a third semiconductor die 9201 (fig. 9A) coupled to the second surface of the substrate 910 (fig. 9A).
	Regarding claim 7, Kim discloses that a first metal trace (labeled fig. 9A) coupled to the second surface of the substrate 910; and a second metal trace (labeled fig. 9A) coupled to the first metal trace, the semiconductor die 920 or 9202 (fig. 9A) being coupled to the second metal trace (labeled fig. 9A).
	Regarding claim 8, Kim discloses that a passive device 932 (fig. 9A) coupled to the substrate 910 (fig. 9A).
	Regarding claim 9, Kim discloses a metal trace (labeled fig. 9A) coupled to the second surface of the substrate 910 (fig. 9A), the passive device 932 (fig. 9A) being coupled to the metal trace (labeled fig. 9A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2018/0323170; hereinafter Kim) in view of Constantino et al. (U.S. 9735112; hereinafter Constantino).
	Regarding claim 4, as discussed in details above, Kim substantially discloses all the limitation as claimed above except for a first leadframe portion coupled to the second surface of the substrate; and a second leadframe portion coupled to the second surface of the substrate, the semiconductor die being disposed between the first leadframe portion and the second leadframe portion.
However, Constantino discloses a device comprising: a first leadframe portion (labeled fig. 8) coupled to the second surface of the substrate 812; and a second leadframe portion (labeled fig. 8) coupled to the second surface of the substrate 812, the semiconductor die 802 or 808 being disposed between the first leadframe portion and the second leadframe portion (labeled fig. 8).

    PNG
    media_image2.png
    598
    975
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang by having the first leadframe portion coupled to the second surface of the substrate; and the second leadframe portion coupled to the second surface of the substrate, the semiconductor die being disposed between the first leadframe portion and the second leadframe portion, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
	Regarding claim 10, Constantino discloses that a leadframe portion (labeled fig. 3C) coupled to the substrate 310 (fig. 3A); a passive device (e.g. a capacitor 314 in fig. 3A) coupled to the leadframe portion (labeled fig. 3C).

    PNG
    media_image3.png
    753
    975
    media_image3.png
    Greyscale


	Regarding claim 11, Kim discloses a semiconductor package comprising:
a substrate 910 (fig. 9A) having a first surface (e.g. a bottom surface of the substrate in fig. 9A) and a second surface (e.g. a top surface of the substrate in fig. 9A) opposite to the first surface, the substrate 910 having a dielectric material (¶0088);
a first metal trace (labeled fig. 9A) coupled to the first surface of the substrate 910;
at least one second metal trace (labeled fig. 9A) coupled to the second surface of the substrate 910;
a semiconductor die 920 or 9202 (fig. 9C) coupled to the at least one second metal trace (labeled fig. 9A); and
a molding 940-950 (e.g. the molding of the package 900 comprises the same material in fig. 9A) encapsulating the semiconductor die and a majority of the substrate 910, the molding covering a first portion of the first substrate 910 (fig. 9A), a second portion of the first surface and at least a portion of the first metal trace (labeled fig. 9A) being exposed through the molding such that the substrate is configured to function as a heat sink (e.g. the semiconductor die 920 or 9202 is locating above the substrate; therefore, the substrate is configured to function as the heat sink).

    PNG
    media_image4.png
    562
    871
    media_image4.png
    Greyscale

	Kim doesn’t disclose the leadframe portion coupled to the substrate.
However, Constantino discloses a device comprising: a leadframe portion (labeled fig. 8) coupled to the substrate 812 (fig. 8).

    PNG
    media_image5.png
    598
    975
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kim by having the leadframe portion coupled to the substrate, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
	Regarding claim 12, Kim discloses wherein the substrate includes a via (fig. 9A) connecting the die to the first metal trace (labeled fig. 9A).  Constantino discloses the leadframe portion (labeled fig. 8) connecting to the die and the substrate 810 (fig. 8).  Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kim by having the leadframe portion coupled to the substrate, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
Regarding claim 13, Kim discloses that wherein the at least one second metal trace includes two stacked metal traces (labeled fig. 9A).
	Regarding claim 14, Constantino discloses the package further comprising: a capacitor 314 (fig. 3A) coupled to the leadframe portion (labeled fig. 8) or the substrate 310 (fig. 3A).
	Regarding claim 15, Kim discloses that wherein the semiconductor die is a first semiconductor die 920, the semiconductor package further comprising: a second semiconductor die 9202 coupled to the at least one second metal trace (labeled fig. 9A); and a third semiconductor die 932 or 9201 coupled to the at least one second metal trace (labeled fig. 9A).

	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2018/0323170; hereinafter Kim) in view of Constantino et al. (U.S. 9735112; hereinafter Constantino) as applied to claims 4, 10-15 above, and further in view of Hashimoto et al. (U.S. 2010/0001790; hereinafter Hashimoto).
	Regarding claim 16, as discussed in details above, Kim as modified by Constantino substantially discloses all the limitation as claimed above except for a low-side semiconductor die, a high-side semiconductor die, and the driver integrated circuit (IC) die.
However, Hashimoto discloses a device comprising: a low-side semiconductor die Q2 (¶0006), a high-side semiconductor die Q1 (¶0006), and the semiconductor die is a driver integrated circuit (IC) die (¶0006).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kim and Constantino by having the low-side semiconductor die, the high-side semiconductor die, and the driver integrated circuit (IC) die, as taught by Hashimoto, in order to increase the device functionality for the semiconductor module. 
Regarding claim 17, Kim discloses a semiconductor package comprising:
a substrate 910 (fig. 9A) having a first surface (e.g. a bottom surface of the substrate in fig. 9A) and a second surface (e.g. a top surface of the substrate) opposite to the first surface, the substrate having a via (labeled fig. 9A) extending between the first surface and the second surface;
a metal trace (labeled fig. 9A) coupled to the first surface of the substrate, the via connecting the metal trace;
a molding 940-950 (fig. 9A) encapsulating the semiconductor die 920 or 9202 and a majority of the substrate ,the molding covering a first portion of the first surface, a second portion of the first surface and at least a portion of the metal trace (labeled fig. 9A) being exposed through the molding such that the substrate is configured to function as a heat sink  (e.g. the semiconductor die 920 or 9202 is locating above the substrate; therefore, the substrate is configured to function as the heat sink).

    PNG
    media_image6.png
    562
    871
    media_image6.png
    Greyscale

Kim doesn’t disclose a leadframe portion coupled to the second surface of the substrate, a high-side semiconductor die coupled to the second surface of the substrate; and a low-side semiconductor die coupled to the second surface of the substrate.
However, Constantino discloses a device comprising: a leadframe portion (labeled fig. 8) coupled to a second surface of a substrate 812 (fig. 8).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kim by having the leadframe portion coupled to the second surface of the substrate, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
Furthermore, Hashimoto discloses a device comprising: a low-side semiconductor die Q2 (¶0006) and a high-side semiconductor die Q1 (¶0006) coupled to a second surface of a substrate (¶0006).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kim and Constantino by having the low-side semiconductor die and the high-side semiconductor die coupled to the second surface of the substrate, as taught by Hashimoto, in order to increase the device functionality for the semiconductor module.
Regarding claim 18, Constantino discloses the package further comprising: a first passive device 314 (fig. 3A) coupled to the substrate 310; and a second passive device 314 coupled to the substrate 312 (fig. 3A).
Regarding claim 19, Hashimoto discloses the package further comprising: a driver integrated circuit (IC) die coupled to the second surface of the substrate (¶0006).
Regarding claim 20, as discussed in detailed above, Kim as modified by Constantino substantially discloses all the limitations as claimed above.  Constantino also discloses the semiconductor die (labeled fig. 3A) and semiconductor die (labeled fig. 3A) are coupled to the second surface of the substrate via a second metal trace and a third metal trace (labeled fig. 3A), and the IC die is coupled to the second surface of the substrate via the second metal trace but not the third metal trace (labeled fig. 3A).

    PNG
    media_image7.png
    528
    975
    media_image7.png
    Greyscale


	Kim as modified by Constantino do not disclose a low-side semiconductor die, a high-side semiconductor die and the driver integrated circuit (IC) die.
However, Hashimoto discloses a device comprising: a low-side semiconductor die Q2 (¶0006), a high-side semiconductor die Q1 (¶0006) and the driver integrated circuit (IC) die coupled to a second surface of a substrate (¶0006).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kim and Constantino by having the low-side semiconductor die, the high-side semiconductor die and the driver integrated circuit (IC) die coupled to the second surface of the substrate, as taught by Hashimoto, in order to increase the device functionality for the semiconductor module.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 5/16/2022, with respect to the rejection(s) of claims 1-3 and 7 under Bang et al. (U.S. 10049954), claims 4-6, 8-15 under Bang et al. as modified by Constantino et al. and claims 16-20 under Bang et al. in view of Constantino et al. and further in view of Hashimoto et al.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2018/0323170).  Please see the new grounds of rejection for currently amended claims 1-20 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894         

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894